DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Auda (US Pat. 4814041) in view of Liao et al, (US Pat. 4645562).

Regarding claim 1, Auda discloses a semiconductor structure (SS), comprising:
a conventional semiconductor substrate (10, 11 in Fig. 1D; col. 5, lines 15-16, col. 2, line 26); 
a metal layer (ML)/film (ML not shown in Fig. 1D; see col. 7, lines 5-10) to be disposed to provide a continuous coverage within a tapered hole/opening in an interlayer dielectric (ILD) layer (17 and 12 respectively in Fig. 1D) over the semiconductor substrate;
the ILD layer (12/12A-B in Fig. 1D; col. 5, lines 15-20) over the semiconductor substrate, wherein the ILD layer has a first portion and a second portion (see left and right sidewall portions of 12/12A-B respectively in Fig. 1D) in contact with first and second sidewalls of the ML to be disposed in the hole/opening respectively; and 
a width of the first portion of the ILD layer decreases as a distance from the semiconductor substrate increases, as seen in a partial cross-sectional view of the IDL (see 12 in Fig. 1D).  
(Fig. 1D).
Auda does not explicitly teach: a) Fig. 1D showing the ML being disposed having the ILD laterally surrounding the ML and having the first and the second portions in contact with a first and a second sidewall of the ML respectively, and b) a width of the first portion of the ILD layer decreases as a distance from the semiconductor substrate increases.
	Liao teaches a SS (Fig. 2F; col. 4-7) providing the desired profile of openings in an IDL to uniformly fill a ML/metal line, the SS comprising: a) the ILD having at least two opening in the IDL such that the ILD laterally surrounds a conventional ML (see 105 having the ML in the openings 120 in Fig. 2F; the ML not numerically referenced in Fig. 
	Auda and Liao are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Auda, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Liao, so that the desired surface profile in tapered opening within the IDL can be achieved and the metal fill and the reliability can be improved in Auda’s SS.

Regarding claims 3-6 respectively, Auda and Liao teach substantially the entire 
claimed structure as applied to claim 1 above, wherein Liao further teaches:
a width of the second portion of the ILD layer decreases as a distance from the semiconductor substrate increases (see the width of middle portion of 105 in Fig. 2F); 
the width of the first portion of the ILD layer is different from a width of the second portion of the ILD layer (see the width of the farthest left and that of the middle portion of 105 in Fig. 2F);
a bottom surface of the first portion of the ILD layer is wider than a bottom surface of the second portion of the ILD layer (see the bottom surface portions of the farthest left and that of the middle portion of 105 in Fig. 2F); and 
a top surface of the first portion of the ILD layer is wider than a top surface of the second portion of the ILD layer (see the top surface portions of the farthest left and that of the middle portion of 105 in Fig. 2F). 

Regarding claim 7, Auda and Liao teach substantially the entire claimed structure as 
applied to claim 1 above, wherein Auda further teaches:
an angle between a sidewall of the first portion of the ILD layer and a bottom surface of the first portion of the ILD layer is less than 90° (see the profile of sidewall of 17 on the left portion of 12 and the bottom of 12 in Fig. 1D; col. 6, lines 65-68). 

Regarding claim 10, Auda discloses a semiconductor structure (SS), comprising:
a conventional semiconductor substrate (10, 11 in Fig. 1D; col. 5, lines 15-16, col. 2, line 26); 
an interlayer dielectric (ILD) layer (12/12A-B in Fig. 1D; col. 5, lines 15-20) over the semiconductor substrate, the ILD layer having a first portion and a second portion (see left and right sidewall portions of 12/12A-B respectively in Fig. 1D); and 
a metal layer (ML)/film (ML not shown in Fig. 1D; see col. 7, lines 5-10) to be disposed between the first and second portions of the ILD layer to provide a continuous coverage within a tapered hole/opening (see left and right portions of 12 on both sides or 17 in Fig. 1D)
 (Fig. 1D).
Auda does not explicitly teach: a) the ILD layer having a first portion and a second portion separated from each other, wherein the first portion is wider than the second portion, and b) each of the first and second portions of the ILD layer has a trapezoidal cross-section. 
	Liao teaches a SS (Fig. 2F; col. 4-7) providing the desired profile of openings in an ILD layer (120 and 105 respectively in Fig. 2F; col. 4, lines 30-35, col. 3, lines, col. 5, lines 55-57) to uniformly fill a metal line, the SS comprising: a) the ILD layer having at least two opening therein, the IDL layer having the first portion and a second portion separated from each other, wherein the first portion is wider than the second portion (see farthest left and middle portions of 105 respectively in Fig. 2F).    
	Liao further teaches the second portion of the ILD layer having trapezoidal cross-section with rounded top corners (see a shape of the middle 105 in Fig. 2F; col. 5, lines 63-65) and teaches forming such profile/shape in the SS to provide conventional 
Furthermore, the determination and selection of parameters including dimensions (line opening width, depth, length, thickness, etc.) and a shape/profile of a ML/metal line-trench opening or contact opening and adjacent ILD layer portions; a number and spacing of ML and ILD layer portions, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired sidewall profile, surface topography/coverage and filling of a ML with improved reliability.     
	Auda and Liao are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Auda, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by Liao, so that the sidewall profile in openings within the IDL having the desired shape can be achieved and the ML fill and the reliability can be improved in Auda’s SS.

Regarding claims 11-12 and 15 respectively, Auda and Liao teach substantially the

the ML being in contact with the first portion of the ILD layer and the second portion of the ILD layer (for example, see 40 in Fig. 1C; see col. 3, lines 15-17; col. 5, lines 55-68) providing an uniform and continuous coverage on sidewalls of the IDL layer;  
the ML and the first portion of the ILD layer form an inclined interface with respect to a top surface of the semiconductor substrate (see the profile of tapered sidewall of the farthest left 105 in Fig. 2F; col. 4, line 55, col. 5, line 65); and 
the first portion of the ILD layer and the second portion of the ILD layer being made of the same material/oxide (see col. 3, line 17).
 
4.	Claims 2, 8, 9, 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auda (US Pat. 4814041), Liao et al, (US Pat. 4645562) and further in view of Van Larrhoven et al., (US Pat. 4948459, hereinafter Laarhoven).

Regarding claims 2, 8 and 9 respectively, Auda and Liao teach substantially the entire 
claimed structure as applied to claim 1 above, but do not explicitly teach: a) the ML 
showing a width profile such that wherein a width of the ML increases as a distance from 
the semiconductor substrate increases; b) an angle between the first sidewall of the ML 
and a bottom surface of the metal layer is greater than 90°, and c) the ML is made of 

	Larrhoven teaches a SS comprising a tapered via wherein a ML (see 50, 51 within 
14 in Fig. 9; col. 8, lines 38-52) including tungsten within the via has a profile such that a 
width of the ML increases as a distance from the substrate increases (see 51, 52 and 10
respectively in Fig. 9). Such sidewall profile of the ML in Larrhoven and Auda would also 
provide an angle between the first sidewall of the ML and a bottom surface of the ML 
being greater than 90°.
	Auda, Liao and Larrhoven are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liao and Auda, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate the elements a)-c), as 
taught by Larrhoven, so that the ML fill and the reliability can be improved in Auda and 
Liao’s SS.

Regarding claims 13-14 respectively, Auda and Liao teach substantially the entire 
claimed structure as applied to claim 10 above, but do not explicitly teach: a) the ML 
having an inverted trapezoid shape, and b) the ML being wider than the first portion
of the ILD layer and the second portion of the ILD layer.

14 in Fig. 9; col. 8, lines 38-52) within the via has an inverted trapezoid shape providing
improved metal fill.
	Furthermore, the determination and selection of parameters including dimensions (line opening width, depth, length, thickness, etc.) and a shape/profile of a ML/metal line-trench opening or contact opening and adjacent ILD layer portions; a number and spacing of ML and ILD layer portions, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired sidewall profile, surface topography/coverage and filling of a ML with improved reliability and reduced stress.     
	Auda, Liao and Larrhoven are analogous art because they are directed to Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liao and Auda, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before 
the effective filing date of the claimed invention, to incorporate and select the elements 
a)-b), as taught by Larrhoven, so that the ML fill and the reliability can be improved and 
the stress can be reduced in Auda and Liao’s SS.  

Regarding claims 16-17, Auda discloses a semiconductor structure (SS), comprising:
a conventional semiconductor substrate (10, 11 in Fig. 1D; col. 5, lines 15-16, col. 2, line 26); 
a metal layer (ML)/film (ML not shown in Fig. 1D; see col. 7, lines 5-10) to be disposed to provide a continuous coverage within a tapered hole/opening in an interlayer dielectric (ILD) layer (17 and 12 respectively in Fig. 1D) over the semiconductor substrate;
the ILD layer (12/12A-B in Fig. 1D; col. 5, lines 15-20) over the semiconductor substrate, wherein the ILD layer has a first portion and a second portion on opposing sides (see left and right sidewall portions of 12/12A-B respectively in Fig. 1D), and  
a width of the first portion of the ILD layer decreases as a distance from the semiconductor substrate increases, as seen in a partial cross-sectional view of the IDL (see 12 in Fig. 1D).  
(Fig. 1D).
Auda does not explicitly teach: a) the ILD layer having a first portion and a second 
portion on opposite sides of the metal layer, respectively, wherein a width of the first 
portion of the ILD layer and a width of the second portion of the ILD layer decrease 
toward a second direction opposite to the first direction, b) a width of the ML decreases 
toward a first direction, and c) the first direction is toward the semiconductor substrate.
.

Larrhoven teaches a SS comprising a tapered via wherein a ML (see 50, 51 within 
14 in Fig. 9; col. 8, lines 38-52) filled in the via has a profile such that a width of the ML 
decreases towards a first/downward direction (see the width profile of 51, 52 and 10 
respectively in Fig. 9; col. 6-8) providing improved metal fill, the first/downward direction 
being towards an underlying semiconductor substrate/substructure.
	Auda, Liao and Larrhoven are analogous art because they are directed to 
Semiconductor Device Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Auda, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Liao and Larrhoven, so that the desired surface profile in tapered opening within the IDL can be achieved and the metal fill and the reliability can be improved in Auda’s SS.

structure as applied to claim 16 above, wherein Liao further teaches:
the first portion of the ILD layer and the second portion of the ILD layer have different widths (see farthest left and the middle portions of 105 in Fig. 2F).

Regarding claims 19-20 respectively, Auda, Liao and Larrhoven teach substantially the
entire claimed structure as applied to claim 16 above, except: a) a width of the ML 
is greater than that of the first portion of the ILD layer and that of the second portion of 
the ILD layer, and b) opposite sidewalls of the first portion of the ILD layer are inclined 
with respect to a top surface of the semiconductor substrate.
Liao teaches a SS (Fig. 2F; col. 4-7) providing the desired profile of openings in an ILD layer (120 and 105 respectively in Fig. 2F; col. 4, lines 30-35, col. 3, lines, col. 5, lines 55-57) to uniformly fill a metal line, the SS comprising: a) the ILD layer having at least two opening therein, the IDL layer having the first portion and a second portion having different widths (see farthest left and middle portions of 105 respectively in Fig. 2F).    
Liao further teaches the second portion of the ILD layer having trapezoidal cross
section with rounded top corners and inclined/tapered sidewalls (see a shape of the middle 105 in Fig. 2F; col. 5, lines 63-65) and teaches forming such profile/shape in the SS to  provide conventional plurality of metal lines and patterns as required (see col. 7, lines 11-17). It would be obvious to one of the ordinary skill in the art to realize that a 

Furthermore, the determination and selection of parameters including dimensions (line opening width, depth, length, thickness, etc.) and a shape/profile of a ML/metal line-trench opening or contact opening and adjacent ILD layer portions; a number and spacing of ML and ILD layer portions, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired sidewall profile, surface topography/coverage and filling of a ML with improved reliability.     
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by Liao and Larrhoven, so that the sidewall profile in openings within the IDL having the desired shape can be achieved, the ML fill and the reliability can be improved and the stress can be reduced in Auda’s SS.
	
	
	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811